ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Cancelation of the restriction requirement
No claims remain withdrawn.  The 10/4/2019 restriction requirement is canceled.  
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

Examiner’s amendment
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Consistent with the accompanying interview summary, the 11/30/20201 listing of claims is further amended as follows:
A) In claim 1, at the end of the "placing" step, amend to "...an optical resolution perpendicular to the optical path of an imaging system, and wherein the distance is less than one micron;" and
 B) In claim 1, amend the end of the claim as follows:
...
delivering, within at least a portion of[[ of]] the physical element flow cell array, the multiple chemical matters to at least a portion of the multiple reaction site openings; 
imaging, subsequent to said placing, multiple parallel chemical reactions using the imaging system, wherein the multiple parallel chemical reactions comprise multiple instances of biological sequencing, and wherein the distance between two or more of the multiple parallel chemical reactions being imaged simultaneously is greater than the optical resolution of imaging system while the distance between two or more of the other multiple parallel chemical reactions is less than the optical resolution of the imaging system and less than one micron; and 
securing a cover to seal the multiple reaction site openings.


Reasons for allowance
11/30/2021 claim 1, as further amended above, is allowed for the reasons of record and as summarized here.  (Claims 2-6 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Wang as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of optical imaging with spatial multiplexing and imaged array locations at distances less than the optical resolution and less than 1 micron.  Additionally, Applicant's 11/30/2021 remarks at pp. 5-7 supported the withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 12/6/2017 supplemental drawings previously were accepted.


Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631